Exhibit 10.1

THIS UNIT PURCHASE AGREEMENT (the “Agreement”) is entered into by and among
Regen Biopharma, Inc., a Nevada corporation (the “Company”) whose address is
4700 Spring Street, St 304, La Mesa, California 91942 and __________(
“Purchaser”), a _______ whose address is _____________. 

WHEREAS:

The Purchaser desires to purchase units (“Units”) of securities of the Company
in accordance with the terms and conditions set forth herein.

The Company desires to issue and sell Units to the Purchaser in accordance with
the terms and conditions set forth herein.

THEREFORE, IT IS AGREED AS FOLLOWS

  1. Units

 

Each Unit shall consist of two ( 2) shares of the common stock of the Company
and one (1) share of the Series A Preferred Stock of the Company

  2. Purchase Price

 

The purchase price per Unit ( “Purchase Price”), payable in US Dollars, shall be
15 cents per unit.(Each Unit consists of two shares of common and one share of
the Series A Preferred Stock of the Company)

  3. Form of Payment

 

The Purchaser shall pay the Purchase Price per Unit multiplied by that number of
Units Purchased by wire transfer of immediately available funds to the Company

WIRE INSTRUCTIONS:                            

 

  4. Issuance of Units

 

5 business days subsequent to receipt of payment of the Purchase Price the
Company shall issue to the Purchaser that number of Units purchased 

  5. Purchaser’s Representations and Warranties

 

  (a) As of the date hereof, the Purchaser is purchasing the Units for its own
account and not with a present view towards the public sale or distribution
thereof, except pursuant to sales registered or exempted from registration under
the Securities Act of 1933, as amended ( the “Act”).

 

  (b) The Purchaser is an “accredited investor” as that term is defined in Rule
501(a) of Regulation D promulgated under the Act

 

  (c) The Purchaser and its advisors, if any, have been, furnished with all
materials relating to the business, finances and operations of the Company and
materials relating to the offer and sale of the Units which have been requested
by the Purchaser or its advisors. Notwithstanding the foregoing, the Company has
not disclosed to the Purchaser any material nonpublic information and will not
disclose such information unless such information is disclosed to the public
prior to such disclosure to the Purchaser.

 

  (d) Purchaser has the requisite power and authority to enter into and perform
its obligations under this Agreement without the consent, approval or
authorization of, or obligation to notify, any person, entity or governmental
agency which consent has not been obtained.

 

  (e) The execution, delivery and performance of this Agreement by Purchaser
does not and shall not constitute Purchaser’s breach of any statute or
regulation or ordinance of any governmental authority, and shall not conflict
with or result in a breach of or default under any of the terms, conditions, or
provisions of any order, writ, injunction, decree, contract, agreement, or
instrument to which the Purchaser is a party, or by which Purchaser is or may be
bound.

 

  6. Company’s representations and warranties

 

  (a) Company is a corporation duly organized, validly existing and in good
standing under the laws of the state its incorporation and has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement without the consent, approval or authorization of, or obligation
to notify, any person, entity or governmental agency which consent has not been
obtained.

 

  (b) The execution, delivery and performance of this Agreement by Company does
not and shall not constitute Company’s breach of any statute or regulation or
ordinance of any governmental authority, and shall not conflict with or result
in a breach of or default under any of the terms, conditions, or provisions of
any order, writ, injunction, decree, contract, agreement, or instrument to which
the Company is a party, or by which Company is or may be bound.



 1 

 

 

  7. Restricted Securities Acknowledgement

 

Purchaser acknowledges that any securities issued pursuant to this Agreement
that shall not be registered pursuant to the Securities Act of 1933 shall
constitute “restricted securities” as that term is defined in Rule 144
promulgated under the Act , and shall contain the following restrictive legend:

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR SECURITIES LAWS OF ANY STATE AND MAY NOT BE OFFERED,
SOLD, ASSIGNED, PLEDGED, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER
THE ACT OR SUCH LAWS AND, IF REQUESTED BY THE COMPANY, UPON DELIVERY OF AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT THE PROPOSED
TRANSFER IS EXEMPT FROM THE ACT OR SUCH LAWS.”

  8. Entire Agreement

 

This Agreement constitutes a final written expression of all the terms of the
Agreement between the parties regarding the subject matter hereof, are a
complete and exclusive statement of those terms, and supersedes all prior and
contemporaneous Agreements, understandings, and representations between the
parties.

  9. Governing Law, Venue, Waiver Of Jury Trial

 

All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of California, without regard
to the principles of conflicts of law thereof. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
California for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper or inconvenient
venue for such proceeding. If either party shall commence an action or
proceeding to enforce any provisions of this Agreement, then the prevailing
party in such action or proceeding shall be reimbursed by the other party for
its attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.



 2 

 

 

IN WITNESS WHEREOF, the parties have hereunto executed this Agreement on the
14th day of January, 2016.

By:           Company                       Harry Lander, President and CSO    
Regen Biopharma, Inc.                 Date:           Purchaser                
      By:     Its:     Date: 1/14/2016           Number of Units Purchased:
1,000,000     Total Purchase Price: $150,000    

 

 3 

 



 